Title: To Thomas Jefferson from James Madison, 13 February 1783
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Philada. Feby. 13th. 1783.
        
        The Chevr. de la Luzerne having just given me notice that he shall send an Express to the Romulus in ½ an hour I sieze the opportunity of inclosing a copy of the British Kings speech which presages a speedy establishment of peace. What effect this circumstance may have on your mission is at present uncertain. For myself I cannot think that any thing short of a final and authentic ratification ought to be listened to in that view. But I am told that it is the opinion of Mr. Morris that no vessel will sail from any American port whilst the critical uncertainty continues. Whether any and what changes may be produced in the orders to the Romulus will be known from the Commander. Adieu.
        
          J. Madison Jr.
        
       